Hill, C. J.
This case is here on a direct bill of exceptions in which the only valid assignment of error is that the finding of the court, without the intervention of a jury, is without any evidence to support it. No proper brief of the written and oral evidence is in the bill of exceptions or made a part of the record. What purports to be a brief is all the evidence in extenso, both material and immaterial, and also all the testimony which the court excluded from evidence; and as the only questions made depend upon a consideration of the evidence, the judgment of the lower court must be affirmed. Civil Code, §§ 5528, 5529; Albany Northern Ry. Co. v. Wheeler, 6 Ga. App. 270 (64 S. E. 1114); Huntley Mfg. Co. v. Nixon Grocery Co., 6 Ga. App. 46 (64 S. E. 79), and cases cited. • ' Judgment affirmed.